Case: 13-50288      Document: 00512627840         Page: 1    Date Filed: 05/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 13-50288                                FILED
                                  Summary Calendar                          May 13, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOHN COCKERHAM,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:07-CR-511-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       John Cockerham, federal prisoner # 97305-180, moves this court for
leave to proceed in forma pauperis (IFP) in his appeal from the district court’s
denial of his post-judgment motion for recusal. By moving to proceed IFP,
Cockerham is challenging the district court’s certification that the appeal is
not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997);
FED. R. APP. P. 24(a)(5). Our inquiry into an appellant’s good faith “is limited


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50288    Document: 00512627840      Page: 2   Date Filed: 05/13/2014


                                 No. 13-50288

to whether the appeal involves legal points arguable on their merits (and
therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
(internal quotation marks and citation omitted). We may dismiss the appeal
if it is frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.
      Cockerham argues that the district judge should have recused himself
from the 28 U.S.C. § 2255 proceeding, at which Cockerham challenged his
convictions on offenses he committed while he worked on contracts and
purchasing agreements in his capacity as a major in the United States Army.
He contends that the district judge had a predisposed view of his case, as shown
by his determination that the district court had jurisdiction, by his imposition
of a sentence of imprisonment that was harsher than those received by
similarly situated defendants, and by his comments at the sentencing hearing
regarding his prior military service. Cockerham also contends that the district
judge should have recused himself because he improperly participated in plea
negotiations during an off-the-record discussion at the sentencing hearing.
      A party may request the recusal of a judge if the judge “has a personal
bias or prejudice concerning a party, or personal knowledge of disputed
evidentiary facts concerning the proceeding,” or if “his impartiality might
reasonably be questioned.” 28 U.S.C. § 455(a), (b)(1); see Andrade v. Chojnacki,
338 F.3d 448, 454 (5th Cir. 2003). We review the denial of a motion to recuse
for an abuse of discretion. See Trevino v. Johnson, 168 F.3d 173, 178 (5th Cir.
1999).
      The district court’s imposition of sentence, standing alone, is not
sufficient to establish bias. See Liteky v. United States, 510 U.S. 540, 545
(1994). Neither the district judge’s brief reference to his military service, nor
his reaction to Cockerham’s attempt to explain his illegal conduct, would cause
a reasonable person to harbor legitimate doubts about the judge’s impartiality.



                                       2
    Case: 13-50288    Document: 00512627840     Page: 3   Date Filed: 05/13/2014


                                 No. 13-50288

See Andrade, 338 F.3d at 454-55. To the extent that Cockerham’s argument
for recusal relies on the assertion that the district court improperly
participated in plea negotiations, it is unsupported by the record.
      Cockerham has failed to show that the district court erred in certifying
that his appeal was not taken in good faith, and his IFP motion is denied. See
Baugh, 117 F.3d at 202. The instant appeal is without arguable merit and is
dismissed as frivolous. See id. at 202 n.24; 5TH CIR. R. 42.2.
      IFP DENIED; APPEAL DISMISSED.




                                       3